EXHIBIT32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) In connection with the Quarterly Report on Form10-Q of American Wagering,Inc. (the “Company”) for the quarter ended July 31, 2011 as filed with the Securities and Exchange Commission (the “Report”),I certify as of the date hereof, solely for the purposes of Title 18, Chapter 63, Section1350 of the United States Code, to my knowledge, that: 1.the Report fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. A signed original of this written statement, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: September 14, 2011 /s/ Victor J. Salerno Victor J. Salerno President, Chief Executive Officer, and Chairman of the Board of Directors (Principal Executive Officer) Date: September 14, 2011 /s/ Robert Kocienski Robert Kocienski Chief Operating Officer, and Principal Financial Officer (Principal Financial Officer)
